DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/24/21 have been fully considered and are moot in view of new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,370. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim a device for generating magnetic field around a patients head surrounded by a frame.
Application No: 15/855265
U. S. Patent No. 10,561,370
(a) multiple field-generators, which are configured to generate respective magnetic fields in a region-of-interest of a patient body, for measuring a position of a medical instrument in the region-of-interest; (b) a frame, which is configured to fix the multiple field-generators at respective positions surrounding the region-of-interest, wherein the entire frame is horseshoe-shaped; and (c) a mounting fixture comprising a mounting pole, which is configured to position the frame above the patient body and thereby support the frame above the patient body without being supported by the patient body.
1. An apparatus comprising: (a) a supplemental backrest body, wherein the body generally defines an upright plane and is adapted to be positioned between a patient's back and a backrest of a chair, wherein the supplemental backrest body comprises a mechanism adapted for removably attaching the supplemental backrest body to the chair; (b) an upright member extending upwardly from the body and defining an upward sliding direction generally parallel to the upright plane; (c) a frame mounted to the upright member and configured for sliding adjustment in the upward sliding direction, wherein the frame has a curved configuration adapted to partially surround a patient's head; and (d) a plurality of field generating elements supported by the frame, wherein the field generating elements are configured to generate an electromagnetic field, the field adapted to .


Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,959,677. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim a device for generating magnetic field around a patients head surrounded by a frame.
Application No: 15/855265
U. S. Patent No. 10,959,677
1. A location pad, comprising:(a) multiple field-generators, which are configured to generate respective magnetic fields in a region-of-interest of a patient body, for measuring a position of a medical instrument in the region-of-interest; (b) a frame, which is configured to fix the multiple field-generators at respective positions surrounding the region-of-interest, wherein the entire frame is horseshoe-shaped; and (c) a mounting fixture comprising a mounting pole, which is configured to position the frame above and thereby support the frame above the patient body without being supported by the patient body.
an upright member extending upwardly from the body, a frame mounted to the upright member, wherein the frame is movably mounted and has a curved configuration configured to partially surround a patient's head, and (ii) a plurality of field generating elements supported by the frame, wherein the field generating elements are configured to generate an electromagnetic field around a patient's head partially surrounded by the frame; and (b) securing the body of the support assembly to a forward most surface of the backrest of the chair such that the frame is movable along an extending direction of the upright member to support a head of the occupant.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,618,612 to Acker et al. in view of U. S. Publication No. 2016/0331269 to Kruger et al.
Regarding Claims 1 and 7, Acker teaches a location pad, comprising: multiple field-generators, which are configured to generate respective magnetic fields in a region-of-interest of a patient body, for measuring a position of a medical instrument in the region-of-interest (fig. 1, 2, 6 teaches multiple elements 100 and 210 which are magnetic field generators); a frame, which is configured to fix the multiple field-generators at respective positions surrounding the region-of-interest, (fig. 6 element 205 is a frame with multiple generators [elements 210 are attached to frame 205]); and a mounting fixture comprising a mounting pole, which is configured to position the frame above the patient body and thereby support the frame above the patient body without being supported by the patient body  (fig. 6 teaches element 210 attached to frame 205, which is attached to mounting pole element 200 to  position it above the patient body). 
Acker does not expressly teach a horseshoe frame. 
Kruger teaches a horse shoe shape frame to localize the skull (figs. 4, 5 and para 0034 teaches a horseshoe shape frame).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Acker with a horseshoe shaped frame as taught by Kruger, since such a setup would result in easy localization of the skull.
Regarding Claim 15, Acker teaches that the frame defines a plane, wherein each field-generator of the multiple field-generators is oriented to be parallel with the plane (figs. 6 element 205 can be positioned into any configuration and be in parallel shape).  

Claim 3, 8, and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,618,612 to Acker et al. in view of U. S. Publication No. 2016/0331269 to Kruger et al. and further in view of U. S. Publication No. 2004/0147839 to Barrera et al.
Regarding claims 3, 8, and 9, Acker and Kruger teaches all of the above claimed limitations but does not expressly teach that one or more led diodes are mounted on the frame. 
Barrera teaches one or more led diodes are mounted on the frame (fig. 4 element 144 teaches led diodes attached to the frame).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Acker and Kruger with one or more led diodes that are mounted on the frame, as taught by Barrera, since such a setup would result in easy tracking of the instrument, since the led didoes act as markers and illuminate the surrounding region.

Claim 4, 5, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,618,612 to Acker et al. in view of U. S. Publication No. 2016/0331269 to Kruger et al. and further in view of U. S. Publication No. 20134/0318714 to Yu et al.
Regarding Claims 4, 5, 10, and 11, Acker and Kruger teaches all of the above claimed limitations but does not expressly teach that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K]. 
Yu teaches that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K] (para 0035 teaches Perspex acrylic material [same as defined in the specification of the instant application], which is transparent and has an expansion coefficient higher than 74*10.sup.-6 [1/.degree. K]).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Acker and Kruger with a setup such that that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K], as taught by Yu, since such a setup would result in easy positioning of the frame, since it’s transparent, and can be easily maneuvered to the correct desired location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793